DAY, J.
Where one employed by a municipality as a street cleaner, while so engaged, tells a person who has swept dirt into the street,_ in violation of a city ordinance that he is “violating said ordinance,” whereupon the street cleaner continuing his work, is violently assaulted from behind and injured by such person, without provocation, such injury is sustained “in the course of his employment” under the terms of the Workmen’s Compensation Act..
Judgment reversed.
Marshall, C. J., Robinson, Jones, Matthias and Allen, JJ., concur. Wanamaker, J., not participating.